Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-4-20 & 6-2-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 & 14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 & 14 recite(s) the series of steps of “determine a numerology of the SS/PBCH block, wherein the numerology includes a sub-carrier spacing (SCS) and a cyclic prefix (CP) length, determine a SS/PBCH block pattern based on the numerology,” which is a method of organizing human activity that can be performed mentally {MPEP 2106.04(a)(2) Part( II)}. This judicial exception is not integrated into a practical application because the user using a computer comprising “a transceiver to receive a synchronization signal and physical broadcast channel block, and processor” as a tool to perform the step of determine a numerology of the SS/PBCH block, wherein the numerology includes a sub-carrier spacing (SCS) and a cyclic prefix (CP) length, and determine a SS/PBCH block pattern based on the numerology,” which could have been performed mentally by “observing”.  The claim(s) 1 & 14 does/do not include additional elements {e.g., the claimed numerology, SS/PBCH block pattern, and gap between neighboring candidate SS/PBCH blocks of claims 1 & 14} that are sufficient to amount to significantly more than the judicial exception because claims 1 &14 recite the system information of the SS/PBCH, which are well-known in the art.  Therefore, the claim(s) 1 & 14 is/are rejected under 35 U.S.C. 101.
In order for claims 1 & 14 to be eligible under 101, the claimed invention of claims 1 & 14 as a whole must be useful and accomplish a practical application.  That is, it must produce a “useful, concrete and tangible result.” State Street, 149 F.3d at 1373-74 USPQ2d at 1601-02.  The purpose of this requirement is to limit patent protection to invention that possess a certain level of “real world” value, as opposed to subject matter that represent nothing more than an idea or concept, or is simply a starting point for further investigation or research (Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966)); In reFisher, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993)).

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is direct to an apparatus which is a physical hardware {e.g. claim 1 recites “a user equipment UE comprising a processor…configured to” and claim 8 recites “a base station comprising a processor…configured to”.  However, the body of the claim(s) 1 &   If applicant wanted to claim a software, the software must store on a memory or non-transitory computer-readable medium being executable by a processor. 
-Claims 2-7 & 9-13 are also rejected in virtue of their dependencies to claims 1 & 8, respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 8-9 & 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam (US 2019/0090210 A1) in view of Kim (US 2020/0280940 A1).

Regarding Claim 1. 
A user equipment (UE) {Islam: 115-Fig.12 & 1605-Fig.16} in a wireless communication system, the UE comprising: 
a transceiver {Islam: transceiver 1635-Fig.16 & ¶0161} configured to receive a synchronization signals and physical broadcast channel (SS/PBCH) block {Islam: ¶0137 wherein UE 115-c receives SS blocks (e.g., the SS burst set pattern) from the base station 105-Fig.12 at step 1215-Fig.12}; and 
a processor {Islam: processor 1620-Fig.16} operably connected to the transceiver {Islam: transceiver 1635}, the processor configured to: 
determine a numerology of the SS/PBCH block {Islam: step 1220-Fig.12 & ¶0137 wherein upon receiving the SS blocks (e.g., the SS burst set pattern) from the base station 105-Fig.12  at step 1215-Fig.12 and implicitly derive the timing locations of SS blocks (e.g., the SS burst set pattern) from an indication of numerology, step 1220-Fig.12}; and 
determine a SS/PBCH block pattern based on the numerology, wherein the SS/PBCH block pattern includes candidate SS/PBCH blocks that are mapped to slots within a half frame {Islam: Figs.4-10} and a minimum gap (N.sub.gap.sup.μ) between 
N.sub.gap.sup.μ=0 symbol, if the SCS included in the numerology of the SS/PBCH block is 120 kHz or 240 kHz {Islam: Fig.9b wherein no gap between 120 kHz SSB1 & 120kHz SSB2, 120 kHz SSB2 & 120kHz SSB3, 120 kHz SSB3 & 120kHz SSB4, nor no gap between 240kHz SSB1 & 240kHz SSB2, 240kHz SSB2 & 240kHz SSB3, 240kHz SSB3 & 240kHz SSB4, 240kHz SSB4 & 240kHz SSB5, 240kHz SSB5 & 240kHz SSB6, 240kHz SSB6 & 240kHz SSB7, 240kHz SSB7 & 240kHz SSB8, hence the gap between 2 SSB# is 0 symbol in Figs.9b & 10a, emphasis added }; or 
N.sub.gap.sup.μ=1 symbol, if the SCS included in the numerology of the SS/PBCH block is 480 kHz or 960 kHz.
Islam does not explicitly disclose “wherein the numerology includes a sub-carrier spacing (SCS) and a cyclic prefix (CP) length”.
However, in the same field of endeavor, Kim (US 2020/0280940 A1) discloses wherein the numerology includes a sub-carrier spacing (SCS) and a cyclic prefix (CP) length {Kim: ¶0232 wherein one numerology (e.g. SCS, CP length, slot/mini slot duration, and so on), see also ¶0008-wherein a size of the PBCH payload used to numerology, ¶0012,  ¶0018, ¶0020,¶0025, ¶0119, ¶0133}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Kim’s teaching to Islam’s system with the motivation being for “enhanced mobile broadband (eMBB), ultra-reliable and low latency communication (URLLC), and massive machine type communication (mMTC), and so on”{Kim: ¶0229} and to provide “different maximum bandwidth capability for each UE”{Kim: ¶0230}.

Regarding Claim 8. 
A base station (BS) {Islam: 105-Fig.12 & 2005-Fig.20} in a wireless communication system, the BS comprising: 
a processor {Islam: processor 2020-Fig.20} configured to: 
select a numerology of a synchronization signals and physical broadcast channel (SS/PBCH) block {Islam: step 1205-Fig.12 wherein base station 105-c may identify a subcarrier spacing (e.g., base station 105-c may identify a SYNC numerology 
and a data/control numerology) to be used in communications with UE 115-c}, 
determine a SS/PBCH block pattern based on the numerology, wherein the SS/PBCH block pattern includes candidate SS/PBCH blocks that are mapped to slots within a half frame {Islam: Figs.4-10} and a minimum gap (N.sub.gap.sup.μ) between neighboring candidate SS/PBCH blocks {Islam: Figs.4-10, e.g. Fig.8 wherein a gap (835/840/845 time duration) between SSB1, SSB2, SSB3 & SSB4 at 30kHz}{Islam: step 1210-Fig.12 & ¶0135 wherein base station 105-c may identify a SS burst set pattern based on the numerology or subcarrier spacing identified at 1205}, wherein:

N.sub.gap.sup.μ=1 symbol, if the SCS included in the numerology of the SS/PBCH block is 480 kHz or 960 kHz; and 
generate SS/PBCH blocks based on the numerology and the SS/PBCH block pattern {Islam: step 1210-Fig.12 & ¶0135 wherein base station 105-c may identify a SS burst set pattern based on the numerology or subcarrier spacing identified at 1205}; and 
a transceiver {Islam: transceiver 2035-Fig.20} operably connected to the processor {Islam: processor 2020-Fig.20}, the transceiver configured to transmit the 3SS/PBCH blocks {Islam: step 1215-Fig.12-the base station transmitting SS Burst Set Pattern Indication to UE, ¶0136 wherein the SS burst set pattern may indicate a slot occupancy pattern (e.g., one or more slots of a set of slots that contain SS blocks) and/or symbols within the occupied slots that contain SS block information}.
Islam does not explicitly disclose “wherein the numerology includes a sub-carrier spacing (SCS) and a cyclic prefix (CP) length”.
However, in the same field of endeavor, Kim (US 2020/0280940 A1) discloses wherein the numerology includes a sub-carrier spacing (SCS) and a cyclic prefix (CP) length {Kim: ¶0232 wherein one numerology (e.g. SCS, CP length, slot/mini slot duration, and so on), see also ¶0008-wherein a size of the PBCH payload used to numerology, ¶0012,  ¶0018, ¶0020,¶0025, ¶0119, ¶0133}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Kim’s teaching to Islam’s system with the motivation being for “enhanced mobile broadband (eMBB), ultra-reliable and low latency communication (URLLC), and massive machine type communication (mMTC), and so on”{Kim: ¶0229} and to provide “different maximum bandwidth capability for each UE”{Kim: ¶0230}.

Regarding Claim 14. 
-Claim 14 is rejected with the same reasons as set forth in claim 1.
A method of a user equipment (UE) in a wireless communication system, the method comprising: 
receiving a synchronization signals and physical broadcast channel (SS/PBCH) block; 
determining a numerology of the SS/PBCH block, wherein the numerology includes a sub-carrier spacing (SCS) and a cyclic prefix (CP) length; and 
determining a SS/PBCH block pattern based on the numerology, the SS/PBCH block pattern including candidate SS/PBCH blocks that are mapped to slots within a half frame and a minimum gap (N.sub.gap.sup.μ) between neighboring candidate SS/PBCH blocks, wherein: 
N.sub.gap.sup.μ=0 symbol, based on a determination that the SCS included in the numerology of the SS/PBCH block is 120 kHz or 240 kHz; or 


Regarding claim 2. With the same reasons as set in the UE of claim 1, Kim further discloses wherein: the SS/PBCH block pattern is given by S.sub.start+N.sub.symb.sup.slot.Math.K.Math.η, and ηϵS.sub.index; S.sub.start is a set of starting symbol indexes for the candidate SS/PBCH blocks in a number of slots (K); and S.sub.index is a set of indexes for the number of slots (K) within the half frame {Kim: ¶0180-¶0185, e.g. The first symbols of the candidate SS/PBCH blocks may be symbols {2, 8}+14*n, wherein {2,8} is the Sstart at indexes 2 & 9, and 14 is N.sub.symb.sup.slot}, and wherein: N.sub.symb.sup.slot=14, if the CP length included in the numerology of the SS/PBCH block is a normal CP length {Kim: Table 4 & ¶0113 wherein Table 4 lists the number of symbols per slot, the number of slots per frame, and the number of slots per subframe in the normal CP case}; or N.sub.symb.sup.slot=12, if the CP length included in the numerology of the SS/PBCH block is an extended CP length {Kim: Table 5 & ¶0113 wherein Table 5 lists the number of symbols per slot, the number of slots per frame, and the number of slots per subframe in the extended CP case}.

Regarding Claim 9. With the same reasons as set in the BS of claim 8, Kim further discloses wherein: the SS/PBCH block pattern is given by S.sub.start+N.sub.symb.sup.slot.Math.K.Math.η, and ηϵS.sub.index; S.sub.start is a set of starting symbol indexes for the candidate SS/PBCH blocks in a number of slots (K); case}; or N.sub.symb.sup.slot=12, if the CP length included in the numerology of the SS/PBCH block is an extended CP length  {Kim: Table 5 & ¶0113 wherein Table 5 lists the number of symbols per slot, the number of slots per frame, and the number of slots per subframe in the extended CP case}.

Regarding Claim 15. The method of claim 14, wherein: the SS/PBCH block pattern is given by S.sub.start+N.sub.symb.sup.slot.Math.K.Math.η, and ηϵS.sub.index; S.sub.start is a set of starting symbol indexes for the candidate SS/PBCH blocks in a number of slots (K); and S.sub.index is a set of indexes for the number of slots (K) within the half frame, and wherein: N.sub.symb.sup.slot=14, based on a determination that the CP length included in the numerology of the SS/PBCH block is a normal CP length; or N.sub.symb.sup.slot=12, based on a determination that the CP length included in the numerology of the SS/PBCH block is an extended CP length.
	-Claim 15 is rejected with the same reasons as set forth in claim 2.

Allowable Subject Matter
Claims 3-7, 10-13 & 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 3-7. The prior art fails to teach the UE of claim 2, wherein the SS/PBCH block pattern is given by {2, 8}+14.Math.η, if the SCS included in the numerology of the SS/PBCH block is 480 kHz or 960 kHz, and the CP length included in the numerology of the SS/PBCH block is the normal CP length.

Regarding Claims 10-11. The prior art fails to teach the BS of claim 9, wherein the SS/PBCH block pattern is given by {2, 8}+14.Math.η, if the SCS included in the numerology of the SS/PBCH block is 480 kHz or 960 kHz, and the CP length included in the numerology of the SS/PBCH block is the normal CP length.

Regarding Claims 12-13. The prior art fails to teach the BS of claim 8, wherein the processor is further configured to indicate a set of indexes (S.sub.index) in the SS/PBCH block pattern based on whether the SS/PBCH block is operable with a shared spectrum channel access, and wherein: the set of indexes (S.sub.index) includes a first set of indexes for the SS/PBCH block that is operable without the shared spectrum 
 
Regarding Claims 16-17. The prior art fails to teach the method of claim 15, wherein the SS/PBCH block pattern is given by {2, 8}+14.Math.η, based on a determination that the SCS included in the numerology of the SS/PBCH block is 480 kHz or 960 kHz, and the CP length included in the numerology of the SS/PBCH block is the normal CP length.

Regarding Claims 18-20. The prior art fails to teach the method of claim 14, further comprising determining a set of indexes (S.sub.index) in the SS/PBCH block pattern based on whether the SS/PBCH block is operable with a shared spectrum channel access, and wherein: the set of indexes (S.sub.index) includes a first set of indexes for the SS/PBCH block that is operable without the shared spectrum channel access and a second set of indexes for the SS/PBCH block that is operable with the shared spectrum channel access; and the first set of indexes is a subset of the second set of indexes.











The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun (WO 2018137541 A1) discloses methods, devices, base stations, and terminals for enhancing and acquiring coverage of a cell common signal. The method of enhancing coverage of a cell common signal comprises: determining, according to a 
Kim (WO 2020145487 A1) discloses a method in which a first UE transmits a signal to a second UE in a wireless communication system, the method including: a step in which the first UE receives a first signal from the second UE; a step in which the first UE acquires the distance between the first UE and the second UE on the basis of the received first signal; a step in which the first UE selects, on the basis of the calculated distance, a numerology for transmitting a second signal, or a transmit resource in which the numerology is set; and a step in which the first UE transmits the second signal to the second UE on the basis of the selected numerology or the transmit resource {Figs.15-17}.

Ramadan (US 2020/0014512 A1) discloses  a mobile communication device (1000), comprising: a receiver (1001), configured to receive a radio signal (1002) over a radio channel, the radio signal (1002) comprising a predetermined pilot preamble; and a processor (1003), configured to determine mobility information (1004), in particular a Doppler and/or a Delay Spread, based on the pilot preamble, wherein the processor (1003) is further configured to signal the mobility information (1004) to a second communication device (1100). The disclosure further relates to a base station (1100), comprising: a receiver (1101), configured to receive mobility information (1004), in particular a Doppler and/or a Delay Spread, signaled by a mobile communication 
Reddy (US 2021/0135815 A1) discloses a method, apparatus, and computer readable medium for wireless communications for generating, by a network entity for a user equipment (UE), a synchronization signal block (SSB) and an additional resource signal (RS) based on a variable function of a SSB subcarrier spacing (SCS) for communication after initial acquisition; and transmitting, by the network entity to the UE, the SSB including the additional RS {Figs.4-11}.

Tooher (US 2019/0208482 A1) discloses a method and system for flexible resource control for a wireless transmit/receive unit (WTRU) is disclosed. The WTRU may monitor a first control channel region and receive a first control channel transmission in the first control region indicating boundaries of a plurality of numerology blocks of a carrier. The WTRU may then receive a second control channel transmission in a second control channel of a second control region, wherein the second control channel transmission indicates one or more numerology parameters for at least one of the plurality of numerology blocks. The WTRU may then transmit or receive data based on the one or more numerology parameters of the one or more numerology blocks {Figs.4-6}.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        5